Citation Nr: 1804499	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure. 

8.  Entitlement to service connection for liver cancer, to include as due to herbicide exposure and/or secondary to colon cancer.

9.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1965 to October 1969 with service in the Republic of Vietnam from October 1966 to February 1967 and June 1967 to October 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board on his January 2014 and July 2014 VA Form 9s.  However, in a subsequent communication received in February 2016, he withdrew his requests for a hearing.  38 C.F.R. § 20.704(e) (2017).

In December 2012, the Veteran submitted a notice of disagreement (NOD) with the July 2012 rating decision that continued a 70 percent evaluation for PTSD with MDD and denied TDIU.  Despite this NOD, the Veteran's PTSD and TDIU claims were only adjudicated in subsequent rating decisions.  No statement of the case (SOC) has been issued for either of these claims, nor is there any other evidence of appeal action being taken on these claims.  As such, they must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for the right and left knee, right and left hips, and colon and liver cancer, an increased rating for PTSD with MDD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is likely the result of his active service.

2.  The Veteran's currently diagnosed tinnitus is likely the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for bilateral hearing loss.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection are met for tinnitus.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With regard to a present disability, a December 2011 VA audiological examination shows hearing acuity of 40dB or more at 4000Hz for both the right and left ears.  This meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2017).  The December 2011 VA examination report also diagnoses the Veteran with tinnitus.  The first element of Shedden/Caluza is met for both the hearing loss and tinnitus claims.

With regard to an in-service event, the Veteran's service treatment and personnel records reflect a military occupational specialty (MOS) of jet helicopter mechanic.  This MOS is consistent with high probability of exposure to hazardous noise.  See RO letter, November 2011.  As such, in-service noise exposure can be conceded, and the second element of Shedden/Caluza is also met for both claims.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss and tinnitus.  

As noted above, the Veteran was afforded a VA audiological examination in December 2011.  The examiner concluded that the Veteran's hearing loss and tinnitus were not related to service because the Veteran's hearing was normal at discharge and that he did not experience tinnitus until the 1980s.  He did not address the Veteran's contentions of continuous decreased hearing and tinnitus since service.  Further, he did not address the lack of appropriate hearing acuity testing at entrance upon to compare to the separation audiogram results.  These deficiencies weaken the probative value of the opinion.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran also submitted February 2011 private audiological treatment records to support his claim.  The private audiologist noted that that the Veteran's "tinnitus was likely initiated in military service" and that "the VA should give him every consideration for this tinnitus and the mild high frequency hearing loss bilaterally."  This notation seems to support a positive nexus for both the Veteran's tinnitus and hearing loss. 

The Board has considered remanding the claims to address the deficiencies in the December 2011 VA examination and opinion or to attempt to obtain a more thorough opinion from the private audiologist.  However, as the Veteran has provided credible statements of continuous audiological symptoms since service, the positive private nexus opinion, and given the inadequacy of the negative VA examination and opinion, the Board finds that the evidence is, at minimum, in equipoise regarding whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  The service-connection claims for bilateral hearing loss and tinnitus are granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claims.  

With regard to the increased rating for PTSD with MDD and TDIU claims, there is no evidence in the claims file to indicate that the AOJ issued an SOC or took any action in response to the Veteran's December 2012 NOD with the July 2012 rating decision.  Therefore, the issues of entitlement to an increased rating for PTSD with MDD and TDIU must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the claims for service connection for the bilateral knees and hips, colon cancer, and liver cancer, the Veteran has not been afforded VA examinations for these claims, despite medical evidence of current diagnoses, MOS consistent with his reports of jumping out of helicopters/presumed exposure to herbicides in Vietnam, and his arguments that his current orthopedic disorders and cancers are related to his in-service MOS and herbicide exposure.  The claims must be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.




Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of the denials of an increased rating for PTSD with MDD and TDIU.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, these claims should then be returned to the Board for further appellate consideration.

2.  Obtain and associate with the claims file any outstanding VA treatment records from the Montgomery VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

3.  Thereafter, schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of his orthopedic disorders and cancers.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to the bilateral knee and hip claims, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current right knee, left knee, right hip, or left hip disorders had its onset in service or was otherwise etiologically related to active service.  In providing this opinion, the examiner must specifically address the Veteran's contentions of jumping out of helicopters as part of his duties as a jet helicopter mechanic.  

With regard to the cancer claims, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed colon and liver cancers had their onset in service or was otherwise etiologically related to active service, including his presumed herbicide exposure.  In providing this opinion, the examiner must specifically address the July 2013 private positive nexus opinion.  

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


